Judge Owsley
ddelivered the opinion of the court.
The court below properly permitted the appellee, who was plaintiff in that court, without accounting for the absence of the surveyor and those who were present when the original survey was made, to prove by other witnesses, a correspondence between the comer trees and marked lines, called for in his patent, and those found upon the land in contest; and they moreover correctly refused to discharge the order awarding the habere facias possessionem, on the ground (urged by the appellant) of no judgment being taken against the tenants ip possession; those tenants having taken possession under the appellant, and for whom the appellant was permitted to defend, bv pleading the general issue.
The judgment must be affirmed with cost.